Title: To George Washington from Gouverneur Morris, 12 March 1794
From: Morris, Gouverneur
To: Washington, George


          
            My dear Sir
            Sainport [France] 12 March 1794
          
          I send you herewith a Duplicate of my last Letter in the close of which I mention my
            Adherence to the Opinions exprest in my last but on recurring to my private Letter Book
            which was not then before me I find that the Letter I there alluded to was written on
            the eighteenth of October. It went by Captain Culver and has I hope arrived in due
              Season. Every Day confirms what is contain’d in that Letter:
            but Parties are so ballanced, and the impending force from abroad is in such threatening
            Attitude, that the present State of Things drags on it’s Existence rather from
            surrounding Circumstances than from internal Vigor—And Strange as it may seem the
            impending Change may arise from Victory or from a Defeat or from a famine.
          
          The Gazettes tell us that Mr Jefferson is coming to Europe. Some of them say as my
            Successor others say it is a secret Mission. I have heard it said that he is to
            negotiate a Peace among the belligerent Powers. For my own Part
            I hold in Politics the Opinions which prevail in Phisics among sound Philosophers viz.
            that it is proper to determine Facts before we attempt to discover Causes. I wait
            therefore patiently the Event. Major Jackson who has been here for some Time gave me two
            Successors first Mr Bingham and then Mr Pinkney giving in the latter Case Mr Pinkney’s
            Place to Mr Bingham. So it is easy you see to fill up Vacancies.
          The probable Events of the Campaign about to open are not favorable to the french
              Republic. It will be extremely difficult for them to subsist
            the Armies needful for their Defence and the extreme Severity exercised by the present
            Government will in Case of adverse Events excite an universal Insurrection. At present
            the People are restraind by Fear from shewing any Sentiment unfavorable to the existent
            Authorities but, as is usual in like Circumstances, should that Fear be remov’d it will
            be succeeded by sharp Resentment. If however the Armies of the Republic should prove
            successful they would in my Opinion be the first to overturn the Convention for such is
            the usual Course of Things. A terrible Perspective this my dear Sir for those who are at
            present in the Saddle⟨:⟩ no Wonder therefore if they ride hard. It is not the least of
            their Misfortunes to be fully sensible of their Situation and it results therefrom that
            as much Time is consum’d in providing for their Defence against Adverse factions and
            contingent Events as in preparing for the general Defence of the Country. More perhaps.
            How different was our Situation in America. Every one perform’d chearfully his Part nor
            had we any Thing to apprehend but from the common Enemy. Such is the immense Difference
            between a Country which has Morals and one which is corrupted. The former has every
            Thing to hope and the latter every Thing to fear. Adieu my Dear Sir. May god in Heaven
            bless and preserve and prosper you
          
            Gouv. Morris
          
        